Unable to extract the content from this file. Please try reading the original.establish an ongoing storm.“ Moreover, unsupported conclusory denials in an
affidavit "do not constitute admissible factual evidence, and hence cannot be relied
upon to raise a genuine issue of material fact."lz Because Plaintiff has not
presented any evidence that would allow a jury to reasonably conclude that the
storm had abated at the time of her fall, the Court concludes the Continuing Storm
doctrine discharged Defendant’s duty to clear snow and ice at the time of
Plaintiff’s accident as a matter of law.

7. Plaintiff further argues that even if the Continuing Storm doctrine
temporarily suspended Defendant’s duty to remove snow and ice at the time of
Plaintiff s fall, Defendant failed to take reasonable steps to eliminate the hazardous
condition, i.e., rope off the icy patch to prevent patrons from traversing it. But, as
this Court noted in Morrz`s v. Theta Vest, Inc., "[i]n the case of a continuing storm,
reasonable conduct is to await the storm’s end. That is true whether successful or
vain efforts to take some earlier action occurred."” Thus, even if Defendant was

able to "rope off’ hazards caused by icy conditions during a storm, its failure to do

" Cash, 2010 WL 2336867 ar *2.
12 Kennedy v. Giannone, 1987 WL 37799, at *l (Del. June l6, 1987).

‘3 2009 WL 693253, ar *2 (Del. Super. Mar. 10, 2009) a;jf'd, 977 A.zd 899 (Del. 2009)
(emphasis in original); Kovach v. Brandywine Innkeepers Ltd., 2001 WL 1198944, at *2 (Del.
Super. Oct. l, 2001) ("The duty of a landowner to make premises safe is ongoing, and it is a duty
to use reasonable precautions. [W]aiting until the precipitation subsides is reasonable conduct on

the part of the landowner during a snowstorrn.").

5